Order, Family Court, Bronx County (Clark V Richardson, J.), entered on or about December 4, 2007, which determined, after a fact-finding hearing, that respondent father permanently neglected the subject child, unanimously affirmed, without costs. Appeal from order of disposition, same court and Judge, entered on or about November 21, 2007, which, upon a fact-finding of permanent neglect, terminated respondent’s parental rights and committed the custody and guardianship of the child to petitioner agency and the Administration for Children’s Services for the purpose of adoption, unanimously dismissed, without costs, as taken from a nonappealable paper.
Respondent failed to appear at the dispositional hearing, his counsel did not participate, and he has not offered any explanation for his failure to appear. Thus, the order of disposition was entered upon respondent’s default, and it is not appealable by him (see Matter of Raymond Anthony S., 309 AD2d 520 [2003]).
The agency demonstrated by clear and convincing evidence *537that it made diligent efforts to assist respondent to reunite with the child and that respondent rejected assistance in obtaining housing, although he was continually unable on his own to find a suitable place to live with the child, and refused to plan for the return of the child separately from the mother, despite his stated understanding that the child was not safe in the mother’s care (see Social Services Law § 384-b [7] [a]; Matter of Sheila G., 61 NY2d 368 [1984]; Matter of Kimberly Rosemarie S., 211 AD2d 594 [1995], lv denied 85 NY2d 809 [1995]). Concur—Andrias, J.P., Catterson, Renwick, Richter and Román, JJ.